NUMBER 13-05-409-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
IN RE: JOSEPH HILL JORDAN
 
 
 
                      On Petition for Writ of
Mandamus
 
 
 
                     MEMORANDUM OPINION
 
                       Before Justices Yañez, Castillo,
and Garza
                             Memorandum Opinion Per Curiam
 
Relator Joseph Hill Jordan  filed a petition for writ of mandamus in the
above cause on June 29, 2005.  On July 1,
2005,  the Court requested a response
from  the real party in interest, Mollie Hildebrand.




The Court, having
examined and fully considered the petition for writ of mandamus and the
response, is of the opinion that relator has not shown himself entitled to the
relief sought and that the requests
should be denied.  See Tex. R. App. P. 52.8(a).  The petition for writ of mandamus is DENIED. 
 
PER CURIAM
 
Memorandum Opinion  delivered and filed
this
19th day of July 2005.